Citation Nr: 1724027	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-27 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic headaches for purposes of entitlement to accrued and substitution benefits, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for scar residual of head injury for purposes of entitlement to accrued and substitution benefits, currently evaluated as 10 percent disabling.

3.  Entitlement to special monthly compensation based on aid and attendance/housebound purposes of entitlement to accrued and substitution benefits.

4.  Entitlement to service connection for Parkinson's disease for purposes of entitlement to accrued and substitution benefits.

5.  Entitlement to individual unemployability for the purpose of entitlement to accrued and substitution benefits.

6.  Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1945 to July 1947.  The Veteran died in October 2009 and the appellant is his surviving adult daughter.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2010 and July 2011 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in White River Junction, Vermont that denied the benefits sought on appeal. 

In June 2010, the RO denied service connection for cause of death, indicating that the Veteran had passed away from a nonservice-connected disability.  The RO issued a statement of the case (SOC) in August 2012, and the appellant filed a timely Substantive Appeal, VA Form 9, in October 2012.  The appellant submitted additional evidence in regards to her cause of death claim, and a supplemental statement of the case (SSOC) was issued in April 2013.  The appellant requested a videoconference in October 2013, but withdrew the request in November 2013.  The record reflects that the claim was never adjudicated by the Board after the withdrawal request.  Therefore, the Board still has jurisdiction over the claim, and it has been added as an additional issue for current appellate review.

The record also reflects that the appellant appeared at a hearing before a decision review officer (DRO) in November 2010; a transcript of the hearing is associated with the claims file.  

The claim was previously remanded for additional development in September 2014.  

Finally, as addressed more specifically below, the appellant's claims for accrued benefits are deemed to include claims for substitution purposes and have therefore been recharacterized because of the importance of this distinction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, although further opinions were not obtained in this matter due to the RO's inability to locate the documents sought for further review, the Board is not satisfied the appellant was placed on notice that she also had the right to submit additional evidence in support of her claim.  More specifically, although not expressly adjudicated by the RO, it is clear that the RO was developing the claims as both accrued and substitution claims, and the appellant should have been placed on notice that when an appellant has been substituted as a claimant, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  See 38 U.S.C.A. § 5121A (West 2014).  By characterizing the claims on appeal as claims for accrued entitlement benefit without further noting that the appellant was also entitled to pursue her claims for substitution, the Board finds that this aspect of the appellant's claims was not fully considered.  The Board has therefore recharacterized the issues on appeal and will remand the claims for further adjudication of all the claims for both substitution and accrued benefits purposes. 

Regarding the appellant's Dependency and Indemnity Compensation (DIC) claim, in an August 2011 VA decision, the appellant was notified that her DIC claim was denied because she was not eligible for this benefit.  However, although a SOC was subsequently issued, the RO adjudicated the claim on the merits instead of on the basis that the appellant is not a proper claimant.  Thus, additional adjudication is also necessary with respect to the appellant's DIC claim.

Finally, the Board notes that although the appellant may not be a proper claimant in her own right for DIC, she may have some limited claim to reimbursement of the last sickness and burial benefits of the Veteran under 38 C.F.R. § 3.1000(a)(5) (2016).  In this regard, after the Veteran passed away in October 2009 from complications with Parkinson's disease, the appellant submitted an invoice for the Veteran's cremation, which was paid in full via check for the amount of $1,295.00.  In November 2009, the appellant submitted a claim for burial benefits, and was awarded $300.00 in May 2010.  Consequently, it appears that the appellant has unpaid burial benefits for which she may seek reimbursement.  It does not appear, however, that she has submitted any last sickness expenses nor has the RO sought that information from the appellant.  Thus, a remand is also necessary in order for the appellant to provide any evidence respecting last sickness and burial expenses that she may have incurred with respect to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Appellant proper notification regarding a claim for accrued benefits under 38 C.F.R. § 3.1000(a)(5), (West 2014) and solicit information from her with respect to any last sickness and burial expenses she may have incurred regarding the Veteran.  Also provide the appellant with an opportunity to submit any additional evidence she may have to support her claims for substitution purposes.

2.  Then, following any additional indicated development, and based on the review of all of the evidence of record, the AOJ should readjudicate her claims for accrued and substitution benefits and the claim for service connection for cause of death.  Regarding the cause of death claim, the AOJ should include a discussion of the regulations relevant as to whether the appellant is a proper claimant and further adjudicate the claim as appropriate.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


